Citation Nr: 0840528	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  98-13 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUE

Whether an overpayment of compensation benefits for a 
dependent son was properly created.

(The issue entitlement to a rating in excess of 30 percent 
for Hodgkin's disease with chronic obstructive pulmonary 
disease (COPD) due to mediastinal post radiation fibrosis 
prior to August 9, 2007 and a rating in excess of 60 percent 
from that date, is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to February 1980.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a March 
2008 determination letter by the Debt Management Center of 
the Department of Veterans Affairs (VA) that found that the 
veteran was overpaid in the amount of $337.80.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2008 determination letter, the Debt Management 
Center found that the veteran was overpaid in the amount of 
$337.80.  In April 2008, the veteran expressed his 
disagreement with the determination that found that he was 
overpaid $337.80.  He indicated that VA failed to include his 
son (V. S.) who turned 18 in January 2008, and was still in 
high school.  He stated that the error by VA created an 
overpayment that did not exist.  He completed a VA Form 21-
674 in an effort to continue entitlement to dependency 
benefits for his son.  The RO has not had the opportunity to 
issue an SOC in the matter.  Under governing case law, the 
Board is required to remand this matter to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is remanded for the following action:

The RO must provide the veteran and his 
representative with a statement of the 
case addressing the issue whether an 
overpayment of compensation benefits for 
a dependent son was properly created.  
The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  
38 C.F.R. § 20.202 (2008).  If, and only 
if, the veteran perfects the appeal as 
to this issue, the case must be returned 
to the Board for appellate review.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


